Citation Nr: 0002669	
Decision Date: 02/03/00    Archive Date: 02/10/00

DOCKET NO.  94-45 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for squamous cell 
carcinoma of the mouth, claimed as due to exposure to Agent 
Orange.

2.  Entitlement to service connection for squamous cell 
carcinoma of the mouth, claimed as due to nicotine dependence 
acquired in service.

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for hepatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel


INTRODUCTION

The veteran had active naval service from November 1955 to 
August 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1994 rating decision of the Manchester 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied service connection for squamous cell 
carcinoma of the mouth, claimed as due to exposure to Agent 
Orange; a March 1995 hearing officer decision which denied 
service connection for hepatitis; and a February 1998 rating 
decision which denied service connection for squamous cell 
carcinoma of the mouth, claimed as due to nicotine dependence 
acquired in service.  

In April 1999, the Board denied the veteran's claim for 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
post-operative residuals of squamous cell carcinoma of the 
mouth; and remanded the three issues discussed above for 
further development.  In particular, the Board noted that a 
claim for service connection for a liver disorder had 
previously been denied by the RO in a March 1978 rating 
decision which was not appealed.  Therefore, the issue of 
entitlement to service connection for hepatitis was to be re-
characterized as whether new and material evidence had been 
submitted to reopen a claim for service connection for 
hepatitis.  The RO has accomplished the requested 
development, and the case has been returned to the Board for 
appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran served in the Republic of Vietnam as well as 
in the waters off the shores of Vietnam; because he has been 
diagnosed with cancer of the prostate, exposure to Agent 
Orange in service may be presumed by law.  

3.  The veteran was diagnosed with squamous cell carcinoma of 
the mouth in September 1990.  

4.  The veteran has not presented competent medical evidence 
that his squamous cell carcinoma was manifested in service or 
within one year of his discharge.  

5.  The veteran has not presented competent medical evidence 
that his squamous cell carcinoma was caused by exposure to 
Agent Orange in service, and causation may not be presumed.  

6.  The veteran has not presented competent medical evidence 
that his squamous cell carcinoma was caused by cigarette 
smoking or due to nicotine dependence acquired in service.  

7.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claims of service connection for squamous cell carcinoma of 
the mouth, claimed as due to either exposure to Agent Orange 
in service, or nicotine dependence acquired in service, are 
plausible under the law.  

8.  In March 1978, the RO denied the veteran's original claim 
seeking service connection for a liver disorder, finding that 
the veteran's episode of infectious hepatitis with jaundice 
in service was acute and resolved without residual 
disability, and there was no medical evidence relating his 
cirrhotic ascites to the hepatitis in service; the veteran 
did not appeal that determination, and it became final.  

9.  Evidence received since the March 1978 rating decision 
does not tend to show that the veteran currently has 
hepatitis, or any other liver disorder that is related to the 
episode of infectious hepatitis with jaundice in service.  

CONCLUSIONS OF LAW

1.  The veteran has not submitted well-grounded claims of 
service connection for squamous cell carcinoma of the mouth, 
claimed as either due to exposure to Agent Orange in service, 
or due to nicotine dependence acquired in service.  
38 U.S.C.A. § 5107 (West 1991).  

2.  The evidence submitted subsequent to the March 1978 
rating decision is not new and material; and the veteran's 
claim for service connection for hepatitis may not be 
reopened.  38 U.S.C.A. §§ 1110, 1131, 5108, 7105 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.156(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's final DD Form 214 indicates that his 
decorations and awards included the Combat Action Ribbon, the 
Vietnam Campaign Ribbon, the Vietnam Service Ribbon with four 
stars, and the Republic of Vietnam Meritorious Unit Citation 
with Palm.  It was noted that he served in the Vietnam waters 
from May 2, 1972, to July 1972.  

In March 1978, the RO denied the veteran's original claim for 
service connection for a liver disorder, finding that his 
episode of infectious hepatitis with jaundice in service was 
acute and resolved without residual disability, and that 
there was no medical evidence relating his cirrhotic ascites 
to the hepatitis in service.  The veteran was informed of the 
March 1978 decision, and of his right to appeal it to the 
Board.  He did not appeal the decision, and it became final.  
38 U.S.C.A. § 7105.  

The evidence of record used as a basis for the March 1978 
decision included service medical records which reported that 
the veteran was hospitalized from January 15, 1962, to 
February 19, 1962, for infectious hepatitis with jaundice.  
Physical examination revealed slight tenderness on percussion 
over the liver, but no enlargement.  Serial liver function 
tests showed a gradual return toward normal.  He was advised 
to avoid strenuous physical exertion and to refrain from the 
use of alcohol for at least six months.  Subsequent records 
continued to reference the episode of hepatitis; however, no 
further clinical manifestations of the condition were noted.  
No residual liver disability was found upon discharge 
examination in April 1974.  Also of record were VA outpatient 
treatment reports which indicated that the veteran was seen 
in November 1976 for complaints of sudden vomiting of mucous 
material.  The assessment was cirrhosis of the liver.  Liver 
function tests were advised.  A record dated in May 1977 
reported that the veteran was seen for complaints of muscle 
cramps of unknown etiology, and a large abdomen.  Laboratory 
tests were normal.  Cirrhosis was questioned, but the liver 
was not enlarged.  The assessment was cirrhotic ascites.  

As noted above, the RO denied the veteran's claim in a March 
1978 rating decision, and that decision became final when it 
was not appealed.  

The veteran underwent a VA Agent Orange examination in June 
1981.  He reported that he had served in Saigon and Bien Hoa 
from 1966 to 1967.  The severity of any chemical exposure was 
considered to have been indirect, because he was a member of 
headquarters personnel and was far removed from the sites of 
chemical exposure.  There was no evidence of neoplasia at 
that time.  It was noted that his grandmother had cancer of 
the stomach, and that he smoked one and a half packs of 
cigarettes a day.  The diagnosis indicated a history of 
exposure to Agent Orange.  

A discharge summary from the Manchester, New Hampshire, VA 
Medical Center (VAMC) indicates that the veteran was 
hospitalized at that facility from June 9, 1988, to June 13, 
1988.  He was admitted with a history of chest pain syndrome.  
It was also noted that he had a history of alcohol abuse, 
with questionable cirrhosis.  He smoked one and a half packs 
of cigarettes per day, and drank two six packs of beer per 
day.  The discharge diagnoses included:  anterior myocardial 
infarction; alcoholic liver disease; hypertension; and 
alcohol abuse.  

A VA outpatient treatment record, dated in September 1990, 
indicates that the veteran reported noticing a small lump in 
his mouth, in back of his teeth, of about three weeks' 
duration.  He had not noticed any drainage, but had noticed 
that it changed in size.  Clinical evaluation revealed an 
ulcerated mass in the floor of his mouth.  

A discharge summary from the Manchester VAMC indicates that 
the veteran was hospitalized at that facility from October 
14, 1990, to November 15, 1990.  It was noted that he 
presented with a 40-pack-year smoking history, and a history 
of alcohol abuse.  He complained of an ulcerating lesion on 
his oral floor, of unclear duration.  Examination prior to 
admission revealed a 1-by-2 centimeter ulcerating lesion at 
the floor of the mouth, extending to the posterior ridge of 
his mandible.  A biopsy revealed squamous cell carcinoma, 
without evidence of other oral lesions.  No neck 
lymphadenopathy was present, and there were no complaints of 
dysphasia or weight loss.  Squamous cell carcinoma in the 
floor of the mouth was diagnosed.  The veteran underwent a 
triple endoscopy, and an extraction of the teeth, bilateral 
supra-omohyoid neck dissection with a rim resection of the 
mandible resection, floor of the mouth, a split thickness 
skin graft from left thigh to the floor of the mouth, and a 
tracheostomy.  He was discharged on postoperative day 29.  At 
that time, he was described as "markedly resolved" and 
"doing extremely well."  

A VA outpatient treatment record, dated in November 1990, 
indicates that the veteran was described as doing well, 
tolerating full liquid and some soft solids.  It was noted 
that he was frustrated because there was still some drooling 
of saliva and swelling of the lower lip.  In July 1991, he 
complained of numbness of the tongue.  Physical examination 
revealed limited mobility of the tongue.  It was noted that 
his liver was enlarged.  

A VA outpatient treatment record, dated in June 1992, noted 
that the veteran was still smoking more than a half a pack of 
cigarettes daily.  Physical examination revealed a marked 
deformity of the floor of the mouth due to the surgery, but 
with no evidence of recurrence of the carcinoma.  In July 
1992, the veteran complained of continued numbness and 
excessive salivation.  Examination revealed no tumor.  It was 
noted that the veteran continued to smoke.  He was instructed 
to return for annual review.  There are numerous other VA 
outpatient treatment records in the claims file, indicating 
that the veteran continued to follow-up with oncology 
periodically and that his condition remained essentially 
unchanged, with continued oral deformity, complaints of 
numbness and excessive salivation, and no return of the 
cancer.  In September 1992, he complained of fleeting 
headaches.  However, there was still no evidence of a 
recurrence of the cancer.  

In March 1993, the veteran was evaluated at the Cutler Army 
Hospital at Fort Devens.  It was noted that he was 
complaining of a lack of nerve regeneration.  The examination 
indicated no return of cancer, and the impression was that of 
an excellent result, with numbness, and that he should 
continue to follow-up with regular examinations.  

VA outpatient treatment records, dated from September 1993 to 
October 1994, indicate that the veteran continued to be seen 
for follow-up appointments after his surgery.  A bone scan in 
July 1994 was negative for a recurrence of the cancer.  

At a VA examination in November 1994, it was noted that the 
veteran had a 40-year history of heavy smoking and alcohol 
abuse.  His medical history indicated that he was status post 
squamous cell carcinoma of the floor of the mouth.  The 
veteran related that he had contracted hepatitis B in service 
and now had cirrhosis of the liver as a result.  Examination 
of the mouth revealed no visible pathology.  The tongue 
appeared to be mid-line and there was no difference between 
the upper and lower lips.  The liver and spleen were 
nonpalpable.  The diagnoses included:  status post squamous 
cell carcinoma of the mouth; cirrhosis; and status post 
hepatitis B.  

The veteran testified at a personal hearing before a hearing 
officer at the RO in January 1995.  He related that he 
believed that his carcinoma of the mouth had been caused by 
his exposure to Agent Orange in service and that it should be 
considered a soft tissue sarcoma.  He also related that he 
was treated for hepatitis and jaundice in service while he 
was stationed in Naples, Italy.  He was not sure whether he 
had hepatitis A or B; however, current medical records 
indicated he had an enlarged liver.  A complete transcript of 
the testimony is of record.  

The veteran underwent a VA neurological examination in April 
1995.  He complained of numbness of the tongue, impaired 
speech, and an inability to taste food as a result of his 
surgery.  The examination noted garbled speech due to 
thickening around the lower lip.  There was also some 
drooling out of the corner of the mouth.  It was noted that 
the veteran had a lower denture that fit well.  The surgical 
scar was completely hidden by a beard.  Skin numbness was in 
the lower lip, extending down to the chin, and going to the 
neck to the level of the scar.  The examiner commented that 
these were all common results of the surgery that had been 
done.  It was further opined that the veteran had done 
extremely well, with no recurrence of the carcinoma, and that 
he was lucky to have gone over four years without a 
recurrence.  

A VA progress note, dated in February 1996, indicated that 
the veteran had been diagnosed with prostate cancer in 
December 1995.  

At a personal hearing before a hearing officer at the RO in 
February 1996, the veteran testified that a nerve had been 
accidentally cut during the surgical repair of the floor of 
his mouth.  He did not testify regarding his assertion that 
the carcinoma of the mouth had been caused by either exposure 
to Agent Orange in service or nicotine dependence acquired in 
service.  A complete transcript of the testimony is of 
record, as are the veteran's corrections to the transcript.

A VA medical record, dated in March 1996, indicates that the 
veteran was seen for complaints of a bony outgrowth of the 
anterior mandible at the site of the previous reconstruction.  
A computed tomography scan obtained in September 1995 showed 
no evidence of disease.  He was scheduled for exploration of 
the bony outgrowth and reconstruction of the mandible.  A 
progress note, dated in July 1996, reported that 
reconstruction of the veteran's lower jaw was completed in 
April 1996.  His jaw was less prominent, and he was able to 
close his mouth.  

In a March 1997 statement, the veteran related that his 
father would not allow him to smoke until he was 21 years 
old.  He said he had smoked two to three cigarettes a day, 
and rinsed his mouth afterwards so he wouldn't get caught.  
After he joined the Navy, he began smoking with his 
shipmates, and soon smoked a pack a day.  After his 
retirement, he smoked two packs per day.  In an attached 
smoking questionnaire, he confirmed this information, and 
also indicated that he had occasionally smoked a cigar prior 
to active duty.  

In an April 1997 rating decision, the RO granted the 
veteran's claim for service connection for prostate cancer, 
based upon the presumptive provisions at 38 C.F.R. 
§ 3.309(e).  At a VA examination in June 1997, it was noted 
that he was status post carcinoma of the prostate, which had 
been treated with radiation.  

II.  Analysis

A.  Service Connection for Squamous Cell Carcinoma of the 
Mouth

The threshold question on these issues must be whether the 
veteran has presented well-grounded claims.  38 U.S.C.A. 
§ 5107 (West 1991); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  If he has not, the claims must fail and there is no 
further duty to assist in their development.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet.App. 78 (1990).  This 
requirement has been reaffirmed by the United States Court of 
Appeals for the Federal Circuit in its decision in Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998).  That decision 
upheld an earlier decision of the United States Court of 
Appeals for Veterans Claims (then known as the United States 
Court of Veterans Appeals), which made clear that it would be 
error for the Board to proceed to the merits of a claim which 
is not well grounded.  Epps v. Brown, 9 Vet.App. 341 (1996).  
See also Morton v. West, 12 Vet.App. 477, 480 (1999) (noting 
that the Federal Circuit, in Epps v. Gober, supra, "rejected 
the appellant's argument that the Secretary's duty to assist 
is not conditional upon the submission of a well-grounded 
claim").  See also Schroeder v. West, 12 Vet.App. 184 (1999) 
(en banc order).  

The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  Competent medical evidence is required 
to satisfy this third prong.  See Elkins v. West, 12 Vet.App. 
209, 213 (1999) (en banc), citing Caluza v. Brown, 7 Vet.App. 
498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table), and Epps, supra.  Although the claim need not be 
conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet.App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998); Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); 
Montgomery v. Brown, 4 Vet.App. 343 (1993).  

Evidentiary assertions by a claimant are accepted as true for 
purposes of determining whether a claim is well-grounded, but 
the exception to that rule is where the evidentiary assertion 
is inherently incredible or when it is beyond the competence 
of the person making it.  King v. Brown, 5 Vet.App. 19 
(1993).  Lay persons (i.e., persons without medical training 
or expertise) are not competent to offer medical opinions.  
Therefore, lay assertions of medical diagnosis or causation 
do not constitute competent evidence sufficient to render a 
claim well grounded.  See, e.g., Voerth v. West, 13 Vet.App. 
117, 120 (1999) ("Unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, cannot 
form the basis of a well-grounded claim."); Heuer v. Brown, 
7 Vet.App. 379 (1995); Magana v. Brown, 7 Vet.App. 224 
(1994); Grottveit v. Brown, 5 Vet.App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, active military service or 
active duty for training.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  To establish a showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1999).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  See also Rose v. West, 11 
Vet.App. 169 (1998); Savage v. Gober, 10 Vet.App. 488, 495-98 
(1997).  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  

A veteran who has performed active military service shall be 
granted service connection for any malignant tumor, although 
not otherwise established as incurred in service, if the 
disease is manifested to a 10 percent degree of disability 
within one year following the date of separation from such 
service.  38 U.S.C.A. §§ 1112(a)(1), 1137 (West 1991); 
38 C.F.R. §§ 3.307(a)(3), 3.309(a) (1999).  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113, 38 C.F.R. § 3.307(d) are also satisfied:  chloracne or 
other acneform diseases consistent with chloracne; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e) (1999).  

Guidance accompanying the above regulation indicates:  

Note (1):  The term "soft-tissue sarcoma" includes 
the following:  Adult fibrosarcoma, 
dermatofibrosarcoma protuberans, malignant fibrous 
histiocytoma, liposarcoma leiomyosarcoma, 
epithelioid leiomyosarcoma (malignant 
leiomyoblastoma), rhabdomyosarcoma, 
ectomesenchymoma, angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma), proliferating (systemic) 
angioendotheliomatosis, malignant glomus tumor, 
malignant hemangiopericytoma, synovial sarcoma 
(malignant synovioma), malignant giant cell tumor 
of tendon sheath, malignant schwannoma, including 
malignant schwannoma with rhabdomyoblastic 
differentiation (malignant Triton tumor), glandular 
and epithelioid malignant schwannomas, malignant 
mesenchymoma, malignant granular cell tumor, 
alveolar soft part sarcoma, epithelioid sarcoma, 
clear cell sarcoma of tendons and aponeuroses, 
extraskeletal Ewing's sarcoma, congenital and 
infantile fibrosarcoma, malignant ganglioneuroma.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at 38 C.F.R. § 3.309(e) shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).  However, 
in a recent decision, the Court stated that "neither the 
statutory nor the regulatory presumption will satisfy the 
incurrence element of Caluza where the veteran has not 
developed a condition enumerated in either 38 U.S.C.A. 
§ 1116(a) or 38 C.F.R. § 3.309(e)."  McCartt v. West, 12 
Vet.App. 164, 168 (1999).  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-41,449, and 61 
Fed. Reg. 57,586-57,589 (1996).  

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 
supra, 9 Vet.App. at 44.  See Brock v. Brown, 10 
Vet.App. 155, 160-61 (1997).  Thus, the presumption is not 
the sole method for showing causation.  However, as noted 
above, where the issue involves a question of medical 
diagnosis or causation as presented here, medical evidence 
which indicates that the claim is plausible is required to 
set forth a well-grounded claim.  Grottveit, supra.

Service connection may not be granted for a disability 
claimed on the basis that it resulted from disease 
attributable to the use of tobacco products by a veteran 
during his or her service.  38 U.S.C.A. § 1103.  This 
statute, however, applies only to claims filed after June 9, 
1998.  Since the veteran's claim for benefits due to 
disability claimed as arising from his use of tobacco in 
service was filed before June 1998, the Board must consider 
the law as it existed at that time.  

The relevant regulation, 38 C.F.R. § 3.310(a) provides, in 
pertinent part, that "[d]isability which is proximately due 
to or the result of a service-connected disease or injury 
shall be service connected."  The disabling condition 
stemming from the service-connected disease or injury is 
referred to in the regulation as a "secondary condition."  
Where a claimant can establish that a disease or injury 
resulting in disability or death was a direct result of 
tobacco use during service, e.g., that damage done to a 
veteran's lungs by in-service smoking gave rise to lung 
cancer, service connection may be established for the lung 
cancer, without reference to section 3.310(a).  On the other 
hand, where the evidence indicates a likelihood that a 
veteran's disabling illness had its origin in tobacco use 
subsequent to service, but the veteran developed a nicotine 
dependence during service which led to continued tobacco use 
after service, the issue then becomes whether the illness may 
be considered secondary to the service-incurred nicotine 
dependence, and any resulting disability or death may be 
service connected on that basis pursuant to section 3.310(a).  
See VAOPGCPREC 19-97 (May 13, 1997).  

Initially, the Board notes that the veteran served for 90 
days during a period of war.  Hence, the provisions for 
presumptive service connection for a chronic disease 
discussed above are applicable.  See 38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(1).  In addition, it has been 
demonstrated that he served in Vietnam, and exposure to Agent 
Orange may be presumed because he has previously been 
diagnosed with prostate cancer.  See 38 C.F.R. § 
3.307(a)(6)(iii); McCartt, supra.  However, carcinoma of the 
mouth is not one of the presumptive diseases listed in either 
38 U.S.C.A § 1116(a) or 38 C.F.R. § 3.309(e), and it is not 
included in the term "soft-tissue sarcoma."  In addition, 
the record indicates that the veteran's carcinoma of the 
mouth was first diagnosed in September 1990, more than 15 
years after his separation from active duty.  Therefore, 
service connection for carcinoma of the mouth may not be 
established on a presumptive basis.  

Notwithstanding the unavailability of presumptive service 
connection in this case, the veteran may still establish 
service connection for carcinoma of the mouth on a direct or 
secondary basis, by showing that the condition was, in some 
way, related to service or a service-connected disability 
(e.g., nicotine dependence acquired in service).  However, 
the veteran has not submitted any competent evidence showing 
that his carcinoma of the mouth was incurred in or aggravated 
by service, and a continuity of symptoms has not been 
demonstrated.  It is also not shown that the disease was 
causally related to the veteran's service, including his 
exposure to Agent Orange; or caused by his tobacco use in 
service.  Finally, there is no medical opinion of record 
indicating that the veteran acquired his dependence on 
nicotine in service.  In fact, the record indicates that he 
began smoking prior to his entrance in service.  Hence, 
neither direct nor or secondary service connection for 
carcinoma of the mouth has been established.  38 C.F.R. 
§§ 3.303, 3.310(a) (1999).  

To the extent that the veteran asserts that his carcinoma of 
the mouth should be considered a soft tissue sarcoma, the 
Board notes that, pursuant to the statutes cited above, a 
great amount of scientific effort, over a number of years, 
has been exerted in research and analysis of the Agent Orange 
issue.  See the Agent Orange Act of 1991, supra, at section 
3, which mandated that the National Academy of Sciences (NAS) 
"review and evaluate the available scientific evidence 
regarding associations between diseases and exposure to 
dioxin and other chemical compounds in herbicides."  In 
pertinent part, "[a]fter reviewing 6,420 scientific or 
medical articles, and selecting approximately 230 
epidemiologic studies for detailed analysis, consulting with 
outside experts, and conducting public hearings," NAS issued 
a report entitled Veterans and Agent Orange:  Health Effects 
of Herbicides Used in Vietnam, on July 27, 1993, which found 
that a relationship existed between exposure to herbicidal 
agents and the development of only certain diseases.  See 59 
Fed. Reg. at 342 (1994).  That NAS review was relied upon in 
the determination, by the Secretary of Veterans Affairs, that 
there is no positive association between exposure to 
herbicides and any disorder not listed in the governing 
regulations.  Id.

A second report, entitled Veterans and Agent Orange: Update 
1996, was issued by NAS on March 14, 1996.  Again, it was 
scientifically concluded that only certain diseases have a 
medically supportable connection with herbicide exposure and, 
to date, the veteran's currently claimed disease is not among 
those disorders so recognized.  See 61 Fed. Reg. 41,442-449 
(1996).

Based upon its ongoing work pursuant to the Agent Orange Act 
of 1991, NAS subsequently issued a report entitled Veterans 
and Agent Orange, Update 1998.  An Executive Summary of that 
publication has been made available on the Internet, at 
"http://www.nap.edu/html/update98/," on the NAS 
publications website.  That document notes that Public Law 
No. 102-4, among other things, tasked NAS with conducting 
biennial updates that would review newly published scientific 
literature regarding statistical associations between health 
outcomes and exposure to dioxin and other chemical compounds 
in these herbicides.  The committee members producing the 
update were selected because they are leading experts in 
their fields, have no conflicts of interest with regard to 
the matter under study, and have taken no public positions 
concerning the potential health effects of herbicides in 
Vietnam veterans or related aspects of herbicide or dioxin 
exposure.  The committee's goal was to seek the most accurate 
information and advice from the widest possible range of 
knowledgeable sources.  Id.

Shortly after NAS issued Update 1998, the Secretary formed a 
task force to review the report and pertinent studies, and to 
make recommendations as to whether a positive association 
exists between herbicide exposure and any condition.  
Following that review, the Secretary has added no additional 
diseases to the regulation, and has reaffirmed his earlier 
determination, discussed hereinabove, that there is no 
positive association between herbicide exposure and any 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 
1999).

In the aforementioned Executive Summary of NAS' Veterans and 
Agent Orange, Update 1998, there appears "Table 1 Updated 
(1998), Summary of Findings in Occupational, Environmental, 
and Veterans Studies Regarding the Association Between 
Specific Health Outcomes and Exposure to Herbicides."  There 
is no indication that carcinoma of the floor of the mouth was 
added to the list, or that this type of cancer would be 
considered a soft tissue sarcoma as suggested by the veteran 
at his personal hearing in January 1995.  Furthermore, the 
veteran has not provided any medical or scientific evidence 
in support of his assertion.  

The Board is aware that, when we rely upon evidence developed 
or obtained after the most recent Statement of the Case or 
Supplement Statement of the Case, the claimant must be 
provided adequate notice of our intention to use such 
evidence and given an opportunity to respond.  See Hilkert v. 
West, 12 Vet.App. 145, 151 (1999), citing Thurber v. Brown, 5 
Vet.App. 119, 122 (1993).  In the present case, we have not 
relied in any way upon the recent NAS update on Agent Orange, 
or upon the Secretary's public notice in the Federal 
Register.  We have simply referred to them for informational 
purposes.  Under the process prescribed by law, the Secretary 
may, at some time in the future, take action to amend VA's 
regulations with regard to herbicide exposure.  This case, 
however, must be decided under current law.

In conclusion, although we are mindful of the veteran's and 
his representative's sincerely held belief that the veteran's 
carcinoma of the mouth was caused by either exposure to Agent 
Orange in service, or due to nicotine dependence acquired in 
service, it has not shown that they are technically competent 
to offer meaningful opinions on those questions.  As 
indicated above, when the question involved does not lie 
within the range of common experience or common knowledge, 
but requires special experience or special knowledge, then 
the opinions of witnesses skilled in that particular science 
to which the question relates are required.  Questions of 
medical diagnosis or causation require such expertise.  The 
Board does not doubt the sincerity of the veteran's belief in 
the validity of his contentions, but he does not meet the 
burden of presenting evidence of well-grounded claims merely 
by presenting his own testimony because, as a lay person, he 
is not competent to offer medical opinions.  See Bostain v. 
West, 11 Vet.App. 124, 127 (1998) ("lay testimony . . . is 
not competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet.App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (1998), cert. denied, 119 S. Ct. 404 
(1998).  See also Espiritu, supra; Moray v. Brown, 5 Vet.App. 
211 (1993); Grottveit, supra.  

B.  New and Material Evidence

In March 1978, the RO denied the veteran's initial claim for 
service connection for a liver disorder.  The veteran did not 
appeal that decision, and it became final.  As a result, the 
Board may now consider the veteran's claim for service 
connection on the merits only if "new and material 
evidence" has been presented or secured since the claim was 
finally disallowed on any basis.  38 U.S.C.A. § 5108; Evans 
v. Brown, 9 Vet.App. 273, 285 (1996); Manio v. Derwinski, 1 
Vet.App. 144, 145-46 (1991).  

Prior to our discussion of the evidence which has been 
obtained in connection with the veteran's current appeal, we 
must first note that the United States Court of Appeals for 
Veterans Claims had previously held that the Secretary of 
Veterans Affairs, and on appeal, the Board, were required to 
perform a two-step analysis when a claimant sought to reopen 
a claim based upon new evidence.  First, it was to be 
determined whether the evidence was "new and material."  
Second, if the Board determined that the claimant had 
produced new and material evidence, the claim was reopened 
and the Board evaluated the merits of the veteran's claim in 
light of all the evidence, both old and new.  Manio, supra.  
Whether the new evidence was "material" turned essentially 
upon the reasonable possibility that, when viewed in the 
context of all the evidence, it would change the outcome.  
Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991).  

The Court more recently held that the two-step Manio process 
has been replaced with a three-step process.  See Elkins v. 
West, 12 Vet.App. 209 (1999) (en banc), interpreting and 
applying a decision of the United States Court of Appeals for 
the Federal Circuit in Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  The procedure which we must now follow is - 
first, it must be determined whether the appellant has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a); second, after the claim has been reopened, it 
must be determined whether, based upon all the evidence of 
record, the claim, as reopened, is well grounded; third, if 
the claim is well grounded, the merits of the claim must be 
addressed and, if ripe for decision, adjudicated.  Winters v. 
West, 12 Vet.App. 203 (1999) (en banc).  In addition, Hodge 
overruled Colvin and its progeny as to the materiality 
element of the new-and-material-evidence test.  See Elkins, 
supra, at 214.

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  The 
Federal Circuit Court has held that the regulatory standard 
alone must be the test of materiality.  Hodge, supra.  
Therefore, the ruling in Hodge must be considered as easing 
the veteran's evidentiary burden in seeking to reopen a 
previously and finally denied claim.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  See 
Evans v. Brown, 9 Vet.App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  Although, as noted above, Hodge overruled Colvin 
and its progeny as to the materiality test, it does not 
appear that the analysis as to what is "new" evidence has 
been overruled.  See Vargas-Gonzalez v. West, 12 Vet.App. 
321, 326 (1999), noting that Hodge did not deal with the test 
for determining whether evidence is new, which is a 
determination separate from whether it is material.

As to the materiality standard, the Federal Circuit's holding 
in Hodge has been interpreted by a panel of the Court of 
Appeals for Veterans Claims:  "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie v. West, 12 Vet.App. 1, 4 (1998), motion for 
recon/review denied, 12 Vet.App. 234 (1999).  In determining 
whether newly submitted evidence is material under the 
caselaw discussed above, we are further guided by the Federal 
Circuit Court's discussion of the "uniquely pro-claimant" 
quality of the veterans' benefits system such that, although 
"not every piece of new evidence is 'material' . . . we are 
concerned . . . that some new evidence may well contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, supra, at 1363.

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Evans, supra; 
Justus v. Principi, 3 Vet.App. 510 (1992).  This principle 
has been recently reaffirmed by the Court.  Kutscherousky v. 
West, 12 Vet.App. 369, 371 (1999) (per curiam).  As noted 
above, under the precedent decision of the Court in the Evans 
case, in order to reopen a previously and finally denied 
claim there must be new and material evidence entered into 
the record since the most recent denial on any basis, either 
on the merits or on an attempted reopening.  Id. at 285.  
Therefore, the evidence which must be considered at this 
time, in connection with the veteran's attempt to reopen his 
claim, is that which has been submitted since the RO's March 
1978 decision.  

The Board finds that new and material evidence has not been 
presented, and the claim for service connection for a 
hepatitis may not be reopened.  The specified basis for the 
March 1978 disallowance of the veteran's claim was that the 
evidence did not show that the veteran's episode of 
infectious hepatitis with jaundice in service resulted in any 
chronic disability, and there was no current medical evidence 
relating his cirrhotic ascites to the hepatitis he 
experienced in service.  With all due respect for the 
veteran's effort to reopen the claim, the additional medical 
evidence in the veteran's file still does not establish that 
he has any chronic disability of the liver that is related to 
his episode of hepatitis in service, or that his current 
cirrhosis of the liver was caused by that in-service illness.  
In addition, the veteran's statements and testimony are 
merely duplicative of the assertions he set forth in 
conjunction with his original claim for service connection.  

Accordingly, we find that the additional evidence submitted 
by the veteran since the RO's March 1978 denial is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  In essence, it is cumulative 
or duplicative of the evidence of record at the time of the 
original denial.  38 C.F.R. § 3.156(a).  See Hodge, supra.  
Hence, the Board, while sympathetic to the veteran's claim 
and his disability situation, must conclude that the veteran 
has failed to meet his burden of presenting new and material 
evidence, and the claim for service connection for hepatitis 
may not be reopened.  

The Board notes that the RO, while not mentioning the Hodge 
case directly in the September 1999 SSOC, did apply the 
correct standard to the veteran's claim.  Specifically, the 
rating specialist cited the correct regulation, and there was 
no reference to the previous Colvin standard which has been 
overruled by the Federal Circuit Court.  Therefore, the Board 
concludes that the veteran has been afforded due process of 
law, and a remand of the case is not warranted.  


ORDER

Service connection for squamous cell carcinoma, claimed as 
due to exposure to Agent Orange in service, is denied.  

Service connection for squamous cell carcinoma, claimed as 
due to nicotine dependence acquired in service, is denied.  

The appeal to reopen the claim for service connection for 
hepatitis is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 



